Citation Nr: 1040984	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  06-17 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, to 
include as secondary to the Veteran's service-connected left foot 
disabilities and service-connected left ankle limitation of 
movement.

2.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to the Veteran's service-
connected left foot disabilities and service-connected left ankle 
limitation of movement.

3.  Entitlement to service connection for a right foot disorder, 
to include as secondary to the Veteran's service-connected left 
foot disabilities and service-connected left ankle limitation of 
movement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and G.B.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1973 to December 
1984. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from May 2004 and December 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Cleveland, Ohio, and Portland, Oregon.  The Veteran now resides 
in Oregon, so the matter is now handled by the RO in Portland, 
Oregon.

In July 2009 the Board remanded the matters on appeal for 
additional development.  

The issue of entitlement to service connection for a right foot 
disorder, to include as secondary to the Veteran's service-
connected left foot disabilities and service-connected left ankle 
limitation of movement, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis pertaining to 
his left hip.



2.  The Veteran does not have a current diagnosis pertaining to 
his knees.


CONCLUSIONS OF LAW

1.  Service connection for a left hip disorder, to include as 
secondary to the Veteran's service-connected left foot 
disabilities and service-connected left ankle limitation of 
movement, is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  Service connection for a bilateral knee disorder, to include 
as secondary to the Veteran's service-connected left foot 
disabilities and service-connected left ankle limitation of 
movement, is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to service connection for a 
left hip disability and a bilateral knee disability as secondary 
to his service-connected left foot disabilities and service-
connected left ankle limitation of movement.  The Veteran asserts 
that he has to walk and stand differently due to his service-
connected left foot and ankle, and as a result, his left hip and 
knees are extremely painful. 

In this case, the Veteran's primary assertion is that his left 
hip disorder and bilateral knee disorder are related to his 
service-connected disabilities.  Nonetheless, the Board must 
address both direct and secondary service connection as to these 
claims.

To establish direct service connection, the record must contain: 
(1) medical evidence of a current disorder; (2) medical evidence, 
or in certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease; and, 


(3) medical evidence of a nexus between the current disorder and 
the in-service disease or injury.  In other words, entitlement to 
service connection for a particular disorder requires evidence of 
the existence of a current disorder and evidence that the 
disorder resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131.

In order to prevail under a theory of entitlement for secondary 
service connection there must be: (1) evidence of a current 
disorder; (2) evidence of a service-connected disability; and (3) 
medical nexus evidence establishing a connection between the 
service-connected disability and the current disorder.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  In addition, the 
regulations provide that service connection is warranted for a 
disorder that is aggravated by, proximately due to, or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310.  

A shown above, under either theory of entitlement, the first 
requirement is a showing of a current diagnosis.  A comprehensive 
review of the record reveals no medical evidence of a current 
left hip disorder or bilateral knee disorder.  When questioned 
during a VA examination in November 2009, the Veteran denied any 
problem with his left hip.  X-rays of the Veterans hips were 
normal bilaterally, and x-rays of his knees were interpreted as 
essentially normal.  The VA examiner, following a review of the 
Veteran's claims file and a physical examination of the Veteran, 
determined that the Veteran has pain in his hip and knees, but 
currently has no identified pathology in his hip or knee joints.

The medical evidence does not demonstrate that current diagnoses 
for the left hip and bilateral knees to account for his pain have 
been established.  Pain alone, without a diagnosed or 
identifiable underlying malady or disorder, does not in and of 
itself constitute a disorder for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
Therefore, the Veteran does not have a current left hip or 
bilateral knee disorder.  Where the medical evidence establishes 
that a Veteran does not currently have a disorder for which 
service connection is sought, service connection for that 
disorder is not authorized 


under the statues governing Veterans' benefits.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Thus, in the absence of a diagnosis, 
service connection cannot be granted on a direct or secondary 
basis.

In reaching this decision the Board has considered the Veteran's 
arguments in support of his assertions that he has current 
diagnoses pertaining to his left hip and bilateral knees.  
However, the resolution of an issue that involves medical 
knowledge, such as the diagnosis of a disorder, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  It is true that the Veteran's lay statements 
may be competent to support a claim for service connection by 
supporting the occurrence of lay- observable events or the 
presence of the disorder or symptoms of the disorder subject to 
lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disorder even where not corroborated by 
contemporaneous medical evidence); Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) ("ringing in the ears is capable of lay 
observation").  However, a left hip disorder and a bilateral knee 
disorder require specialized training for a determination as to 
diagnosis, and are therefore not susceptible of lay opinions on 
diagnosis.

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate balance 
of positive and negative evidence in regard to a material issue.  
The preponderance of the evidence, however, is against the 
Veteran's claims and that doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claims of 
entitlement to service connection for a left hip disorder and a 
bilateral knee disorder are not warranted.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Letters from the RO dated in February 2004, 
April 2005, May 2008, and September 2009 provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf.  The May 2008 and September 2009 
letters also provided the Veteran with information concerning the 
evaluations and effective dates that could be assigned should 
service connection be granted, pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  VA has no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.

The Veteran's May 2008 and September 2009 duty-to-assist letters 
were not provided before the initial adjudication of his claims.  
However, after he was provided the letters he was given a full 
opportunity to submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result of 
the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in this 
case was harmless error.  The content 


of the aggregated notices, including the notice letters 
subsequently issued, fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After VA provided 
this notice, the Veteran communicated on multiple occasions with 
VA, without informing it of pertinent evidence.  The Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA notices.  
For all of these reasons, the Board concludes that the appeal may 
be adjudicated without a remand for further notification.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues has been obtained.  His STRs and post-
service treatment records have been obtained.  He was afforded 
the opportunity for a personal hearing.  The Board does not have 
notice of any additional relevant evidence that is available but 
has not been obtained.  He has been afforded a VA examination.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claims.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.


ORDER

The claim for service connection for a left hip disorder, to 
include as secondary to the Veteran's service-connected left foot 
disabilities and service-connected left ankle limitation of 
movement, is denied.

The claim for service connection for a bilateral knee disorder, 
to include as secondary to the Veteran's service-connected left 
foot disabilities and service-connected left ankle limitation of 
movement, is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the Veteran's right foot 
disorder claim can be properly adjudicated.

This claim was remanded by the Board in July 2009.  Upon review 
of the claims file, the Board finds that the development directed 
by the Board in its last remand was not accomplished.  Where the 
remand orders of the Board or the Courts are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In pertinent part, the Board requested in its July 2009 remand 
that the Veteran be provided with a VA examination.  The Board 
stated that the VA examiner should provide a medical opinion 
regarding the etiology of the Veteran's right foot disorder.  The 
Board added that the medical opinion must address both direct and 
secondary causation.

The November 2009 VA examiner, following a physical examination 
of the Veteran and a review of the Veteran's claims file, 
determined that the Veteran had a current diagnosis of chronic 
pain syndrome, gout, and osteoarthritis of his right foot.  

In regards to direct service connection, the VA examiner did not 
provide a medical opinion regarding the etiology of the Veteran's 
current diagnosis.  This opinion was requested by the Board in 
its July 2009 Remand.

Additionally, in regards to secondary service connection, the 
November 2009 VA examiner determined that it is less likely than 
not that the Veteran's current right foot disorder is caused by 
his service-connected "left heel pain problem."  As support for 
this opinion, the VA examiner stated that, "[i]t would be 
speculation to attribute the major portion of his right foot pain 
to alterations in gait specifically to his service-connected left 
heel."



There are three problems with this secondary opinion.  

First, concerning a medical opinion in which the VA medical 
professional cannot render an opinion as to etiology without 
resorting to mere speculation, the Court recently determined that 
a VA examiner cannot use speculation "as a substitute for the 
full consideration of all pertinent and available medical facts 
to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. 
App. 382 (2010).  Here, it is unclear whether the examiner 
closely considered the Veteran's lay statements, especially in 
light of the existence of current disabilities.  

Second, the Board instructed the VA examiner to provide an 
opinion regarding whether the Veteran's right foot disorder was 
"proximately due to or aggravated by his service-connected left 
foot disabilities or left ankle disability."  See BVA Remand 
dated in July 2009.  While the VA examiner did address the 
Veteran's service-connected left foot, the VA examiner did not 
provide a etiology opinion regarding whether the Veteran's right 
foot disorder was proximately due to or aggravated by his 
service-connected left ankle limitation of motion.

Third, the November 2009 VA examiner did not address whether the 
Veteran's right foot disorder was aggravated by his service-
connected left foot disabilities or left ankle limitation of 
motion.  The VA examiner only addressed causation.  

Therefore, the Veteran needs to be scheduled for another VA 
compensation examination to determine the etiology of his current 
right foot disorder on a direct and secondary service connection 
basis.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall ask the original 
examiner to provide an addendum opinion, or 
if the examiner determines that it is 
necessary, schedule the Veteran for an 
appropriate VA examination to ascertain the 
etiology of his currently diagnosed chronic 
pain syndrome, gout, and osteoarthritis of 
his right foot.  

Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished in an examination id 
required.  The examiner is requested to 
review all pertinent records associated with 
the claims file, particularly the STRs, and 
carefully review the Veteran's complaints, 
and offer comments and opinions addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent), that the 
Veteran's currently diagnosed chronic pain 
syndrome, gout, and osteoarthritis of his 
right foot had their onset during service or 
are in any other way causally related to his 
active military service.  

The examiner is also requested to review all 
pertinent records associated with the claims 
file, particularly the STRs, and offer 
comments and opinions addressing whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent), that the Veteran's 
currently diagnosed chronic pain syndrome, 
gout, and osteoarthritis of his right foot is 
proximately due to or aggravated by his 
service-connected left foot disabilities or 
left ankle limitation of motion.

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file, must be made available to the 
examiner.  The examiner is asked to consider 
the Veteran's lay statements and provide 
information about the etiologies in light of 
those statements and a review of the 
information in the claims folder.  

If the examiner determines that a decision 
cannot be made without resort to mere 
speculation, then it should be clear in the 
examiner's remarks whether it cannot be 
determined from current medical knowledge 
that a specific in-service injury or disease 
can possibly cause the claimed disability, or 
whether the actual cause is due to multiple 
potential causes.  In other words, simply 
stating that an opinion cannot be provided 
without resort to mere speculation is not 
acceptable without a detailed reason as to 
why this is so.  Jones v. Shinseki, 23 Vet. 
App. 382 (2010).

The Veteran is hereby notified that if an 
examination is required, it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination without good cause may include 
denial of his claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).

2.  After the above action has been 
completed, readjudicate the Veteran's claim 
for entitlement to service connection for a 
right foot disorder, to include as secondary 
to the Veteran's service-connected left foot 
disabilities and service-connected left ankle 
limitation of movement.  If the claim remains 
denied, issue to the Veteran a supplemental 
statement of the case, and afford the 
appropriate period of time within which to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


